Case: 2:13-cr-00223-EAS-MRM Doc #: 97 Filed: 09/08/20 Page: 1 of 1 PAGEID #: 394




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS

UNITED STATES OF AMERICA,
     Plaintiff,
                                                    Case No. 2:13-cr-223
                                                    District Judge Edmund A. Sargus, Jr.
- vs -                                              Magistrate Judge Michael R. Merz


ANTHONY SCOTT,
    Defendant.



         ORDER ADOPTING REPORT AND RECOMMENDATIONS


         The Court has reviewed the Report and Recommendations of United States Magistrate

Judge Michael R. Merz (ECF No. 90) to whom this case was referred pursuant to 28 U.S.C. §

636(b) and noting that no objections have been filed thereto and that the time for filing such

objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and

Recommendations.

         Accordingly, it is hereby ORDERED that Scott’s Motion for Relief from Judgment under

Fed.R.Civ.P. 60(b)(6) is denied. Petitioner is DENIED any requested certificate of appealability

and the Court hereby certifies to the United States Court of Appeals that an appeal would be

objectively frivolous and therefore should not be permitted to proceed in forma pauperis.

September 8, 2020.                           s/Edmund A. Sargus, Jr.
                                             District Judge Edmund A. Sargus, Jr.
                                             United States District Court




                                                1
